Exhibit 10.5

DIGITAL REALTY TRUST, INC.

560 Mission Street, Suite 2900

San Francisco, California 94105

                    , 2008

[Grantee]

[Address]

[City, State, Zip]

Dear [Grantee]:

Digital Realty Trust, L.P. (the “Partnership”) has previously granted you an
Outperformance Award representing              Class C Profits Interest Units of
the Partnership pursuant to a Class C Profits Interest Units Agreement, dated as
of October 1, 2005, between you, Digital Realty Trust, Inc. (the “Company”) and
the Partnership (the “Class C Profits Interest Agreement”). Capitalized terms
used but not defined in this letter will have the meanings given to them in the
Class C Profits Interest Agreement.

The Compensation Committee of the Board of Directors of the Company recently
approved an amendment to your Class C Profits Interest Agreement that, with your
consent, will become effective as of September 30, 2008. The amendment provides
that, subject to the other terms and conditions set forth in the Class C Profits
Interest Agreement, as of the Measurement Date, your Outperformance Award will
vest with respect to 100% of the Class C Units that satisfy the Performance
Condition as of the Measurement Date, if any. Class C Units that satisfy the
Performance Condition as of the Measurement Date will not be subject to
additional vesting conditions based on your continued service with the Company
or the Partnership following the Measurement Date.

Provided that you remain a Service Provider through September 30, 2008, this
amendment will become effective as of September 30, 2008. In the event that you
cease to be a Service Provider prior to September 30, 2008, this amendment will
have no force or effect, and your Class C Units will continue to be subject to
the terms and conditions of the Class C Profits Interest Agreement without
giving effect to this amendment.

Please confirm your agreement to the foregoing by signing below where indicated
and return the executed letter to [            ] at the Company. When signed by
you, this letter will constitute the amendment described above to your Class C
Profits Interest Agreement and will be incorporated in and form a part of the
Class C Profits Interest Agreement, effective as of September 30, 2008. You will
not be required to sign any additional document or agreement to give effect to
the amendment described above, and no additional document or agreement will be
provided to you. Except as set forth herein, all other terms and provisions of
the Class C Profits



--------------------------------------------------------------------------------

Interest Agreement shall remain unchanged (including, without limitation,
Section 3.2 of the Class C Profits Interest Agreement).

Please feel free to call [            ] at (415)         -             with any
questions regarding this letter or the amendment to your Class C Profits
Interest Agreement.*

 

Sincerely,

DIGITAL REALTY TRUST, INC.,

a Maryland corporation

By:  

 

Name:   Title:  

DIGITAL REALTY TRUST, L.P.,

a Maryland limited partnership

By:   Digital Realty Trust, Inc., a Maryland

corporation

Its:   General Partner

  By:       Name:     Title:  

 

ACCEPTED, ACKNOWLEDGED AND AGREED

As of this          day of                     , 2008

 

Name:

 

*

This agreement was executed by each of Michael F. Foust, Scott E. Peterson,
Christopher J. Crosby and Richard A. Magnuson.



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, INC.

560 Mission Street, Suite 2900

San Francisco, California 94105

                        , 2008

[Grantee]

[Address]

[City, State, Zip]

Dear [Grantee]:

Digital Realty Trust, L.P. (the “Partnership”) has previously granted you an
Outperformance Award representing                      Class C Profits Interest
Units of the Partnership pursuant to a Class C Profits Interest Units Agreement,
dated as of October 1, 2005, between you, Digital Realty Trust, Inc. (the
“Company”) and the Partnership (the “Class C Profits Interest Agreement”).
Capitalized terms used but not defined in this letter will have the meanings
given to them in the Class C Profits Interest Agreement.

The Compensation Committee of the Board of Directors of the Company recently
approved an amendment to your Class C Profits Interest Agreement that, with your
consent, will become effective as of October 30, 2008. The amendment provides
that, subject to the other terms and conditions set forth in the Class C Profits
Interest Agreement, as of October 30, 2008, your Outperformance Award will vest
with respect to 100% of the Class C Units that satisfy the Performance Condition
as of the Measurement Date, but have not previously vested, if any (i.e., as set
forth in the Class C Profits Interest Agreement, 60% of the Class C Units that
satisfy the Performance Condition as of the Measurement Date will vest on the
Measurement Date and, as set forth herein, the remaining 40% of the Class C
Units that satisfy the Performance Condition as of the Measurement Date will
vest on October 30, 2008). As of October 30, 2008, Class C Units that satisfy
the Performance Condition as of the Measurement Date will not be subject to
additional vesting conditions based on your continued service with the Company
or the Partnership following October 30, 2008.

Provided that you remain a Service Provider through October 30, 2008, this
amendment will become effective as of October 30, 2008. In the event that you
cease to be a Service Provider prior to October 30, 2008, this amendment will
have no force or effect, and your Class C Units will continue to be subject to
the terms and conditions of the Class C Profits Interest Agreement without
giving effect to this amendment.

Please confirm your agreement to the foregoing by signing below where indicated
and return the executed letter to [                    ] at the Company. When
signed by you, this letter will constitute the amendment described above to your
Class C Profits Interest Agreement and will be incorporated in and form a part
of the Class C Profits Interest Agreement, effective as of October 30, 2008. You
will not be required to sign any additional document or agreement to give effect



--------------------------------------------------------------------------------

to the amendment described above, and no additional document or agreement will
be provided to you. Except as set forth herein, all other terms and provisions
of the Class C Profits Interest Agreement shall remain unchanged (including,
without limitation, Section 3.2 of the Class C Profits Interest Agreement).

Please feel free to call [                    ] at (415)         -            
with any questions regarding this letter or the amendment to your Class C
Profits Interest Agreement.*

 

Sincerely,

DIGITAL REALTY TRUST, INC.,

a Maryland corporation

By:     Name:   Title:  

 

DIGITAL REALTY TRUST, L.P.,

a Maryland limited partnership

By: Digital Realty Trust, Inc., a Maryland corporation Its: General Partner By:
    Name:   Title:  

ACCEPTED, ACKNOWLEDGED AND AGREED

 

As of this ____ day of _____________, 2008    Name:

 

*

This agreement was executed by A. William Stein.